*695Opinion op the Court by
Judge Clarke
Beversing.
The appellant, C. C. Lee, and one Ben Lewis, were arrested in a room in a hotel in Lynch, Ky., in March, 1922, and upon being searched, a concealed pistol was found upon each. They were separately indicted and convicted of carrying concealed deadly weapons, and upon this appeal by Lee from the judgment against him, precisely the same facts and questions of law are presented as were involved upon the appeal by Lewis in the judgment rendered against him, which is reported in 197 Ky. 449, 247 S. W. 749. For the very .same reasons that the judgment against Lewis was reversed, the judgment against Lee must also be reversed, and as these reasons are fully set out in the opinion in the Lewis case, it will not be necessary to repeat them here.
Wherefore the judgment is reversed, and the cause remanded for proceedings consistent with the opinion in the Lewis case. (See 197 Ky. 449.)